Title: From James Madison to William Jones, 23 September 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Sepr. 23. 1813.
I am just gratified by your favor of the 21. confirming the brilliant atchievement of Perry; of which a Pittsburg-paper sent me & recd. two days ago, had left me in the strongest expectation. Altho’ Chauncy has not been able to keep time with that officer, I hope he is playing the same tune; and that we shall soon be supplyed with another subject of congratulation. If he can not do more than blockade his antagonist at an outpost, it will leave the way clear for our main operations. A Captains Commission has certainly been well earned by the Hero of L. Erie, and I shall be much pleased if he can receive it, consistently with rules not to be violated. On this point you are the best Judge. Justice & policy authorize a strained effort to reward such signal & critical services.
I was much consoled by your sketch of the strength of the Treasury. I have a letter from Mr. Parker on the same subject with that of Genl. Armstrong. I wish you to do every thing that can be done, for keeping the army in the most advantageous condition during the sequel of the Campaign, and that my late letter may be understood as giving all the sanction necessary on my part. Should any more formal one be proper it will be superadded. I acquaint the war Dept. that you will supply its wants. I see by the statements from it that they are considerable & urgent.
I have not fixed the time for my return to the City. I am anxious to put it off as long as possible. I was aware of the case of appointments under the Tax laws: but it occurred that those necessary on account of distance might be made on a partial Tableau from Mr. Sheldon, enabling us to select the names best recommended or known to us. I will thank you therefore to have such a document made out & sent me, with any remarks you may think useful to be added. On the return of it with mine, the Commissions may be issued. With this view blank ones may be forwarded to me forthwith. I wish it may not be found, that notwithstanding the time elapsed, & the approach of that for commencing the work, there may not be a deficiency of information relating to candidates, especially distant ones which admit least of postponement. Friendly respects & best wishes
James Madison
I have written to Genl. Mason pretty fully on the subject of retaliation. He will communicate with you, in what relates to carrying it into effect.
